                                   Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 1 of 56
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Thomas Samuel                                                                                               Pennsylvania CVS Pharmacy, L.L.C.


    (b) County of Residence of First Listed Plaintiff             Philadelphia, PA                            County of Residence of First Listed Defendant              Providence, RI
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Stephen T. O'Hanlon, Esquire, The O'Hanlon Law Firm, P.C., 1500 JFK                                         Joel H. Feigenbaum, Post & Schell
Blvd., Ste. 1410, Philadelphia, 19102 (267-546-9066)                                                        Four Penn Center, 13th Floor, 1600 JFK Blvd,
                                                                                                            Philadelphia, PA 19103 (215) 587-1138
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Removal pursuant to 28 U.S.C.
VI. CAUSE OF ACTION Brief description of cause:
                                           Assault, Infliction of Emotional Distress
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         50,000.00                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
02/05/2021                                                              Joel H. Feigenbaum, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 2 of 56

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 3 of 56




    THOMAS R. SAMUEL,

                                Plaintiff,
                                                             UNITED STATES DISTRICT COURT
                           v.
                                                             FOR THE EASTERN DISTRICT OF
                                                             PENNSYLVANIA
    CVS PHARMACY INC. - STORE #460;
    DANIEL L. BUCHNESS; and, BRANDI
                                                             No.
    CHRISTINE MIGNUCCI,

                                Defendants.


          DEFENDANTS, PENNSYLVANIA CVS PHARMACY, L.L.C. AND
     BRANDI CHRISTINE MIGNUCCI’S PETITION FOR REMOVAL PURSUANT TO
                       28 U.S.C. §§1332, 1441, AND 1446

        Defendants, Pennsylvania CVS Pharmacy, L.L.C. (i/p/a CVS Pharmacy, Inc. –Store #460)

and Brandi Christine Mignucci, by and through their attorneys, Post & Schell, P.C., hereby petition

to remove the above-captioned action, which is presently in the Court of Common Pleas,

Philadelphia County, No. 200200511, pursuant to 28 U.S.C. §1332, 28 U.S.C. §1441, and 28

U.S.C. §1446 and in support thereof, avers as follows:

I.      NATURE OF ACTION

        1.       On February 5, 2020, Plaintiff, Samuel R. Samuel, filed a lawsuit in the

Philadelphia Court of Common Pleas alleging that on September 19, 2019, he was assaulted and

falsely imprisoned while shopping at a CVS retail store located at 101 Chester Avenue, Yeadon,

Pennsylvania. See a true and accurate copy of Plaintiff’s Complaint is attached hereto as Exhibit

“A” (hereinafter the “Complaint”).1




1
 On May 8, 2020, Plaintiffs filed an Amended Complaint. See a true and accurate copy of Plaintiff’s Amended
Complaint attached hereto as Exhibit “B” (hereinafter the “Amended Complaint”).


21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 4 of 56




        2.       Plaintiff has sued for Assault and Battery (Count I), False Arrest and Imprisonment

(Count II), Intentional Infliction of Emotional Distress (Count III), and Negligent Supervision

(Count IV). See Exhibit “A”.

        3.       Plaintiff is a resident of Pennsylvania with an address of 3814 Fairmount Avenue,

Philadelphia, Pennsylvania 19104. See Exhibit “A” at ¶1.

        4.       At the time Plaintiff filed his Complaint, Defendant, Brandi Christine Mignucci

was a resident of Pennsylvania with an address of 20-1 Valley Road, Drexel Hill, Pennsylvania.2

See Exhibit “B” at ¶6.

        5.       Defendant Mignucci later permanently relocated from Pennsylvania to the State of

Florida; Defendant Mignucci is now a resident of Florida with an address of 3757 Auberdale

Avenue, The Villages, Florida.

        6.       At the time Plaintiff filed his Complaint, Defendant, Daniel L. Buchness was a

resident of Pennsylvania with an address of 1622 South 18th Street, Philadelphia, Pennsylvania.

See Exhibit “A” at ¶8.

        7.       On January 28, 2021, Defendant Buchness permanently relocated from

Pennsylvania to the State of New Jersey.

        8.       Defendant Buchness is a resident of New Jersey with an address of 556 Spring

Road, Hammonton, New Jersey. A true and accurate copy of Defendant Buchness’ Deed and

Settlement Statement dated January 28, 2021, which has been redacted, is attached hereto as

Exhibit “C”




2
 In his original Complaint, Plaintiff did not have the proper address for Defendant, Mignucci and was unable to
effectuate serve upon her. As such, he amended his complaint with the proper address.

                                                         2
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 5 of 56




        9.       Defendant, Pennsylvania CVS Pharmacy, L.L.C. (i/p/a CVS Pharmacy, Inc. –Store

#460) is a Pennsylvania limited liability company with a business address of 101 Chester Avenue,

Yeadon, Pennsylvania. See Exhibit “B” at ¶2.

        10.      Defendant, CVS Pharmacy, Inc., is a foreign corporation with a principal place of

business located at One CVS Drive, Woonsocket, Rhode Island 02895. Id.

        11.      The sole member of Pennsylvania CVS Pharmacy, L.L.C. is CVS Pharmacy, Inc.

        12.      Plaintiff alleges to have suffered “pain, injury and emotional distress” as a result of

allegedly being threatened with lethal force as a firearm was pointed at him. See Exhibit “A” at

¶¶47, 64, 67, 71.

        13.      Plaintiff further alleges that Defendants’ actions, which caused him to suffer severe

emotional distress, were malicious, intentional and, were displayed with reckless disregard to the

rights, safety and well-being of the Plaintiff;” Plaintiff is also seeking punitive damages to “deter

such future similar conduct.” Id. at ¶¶70, 72.

        14.      Pursuant to Pennsylvania pleading rules, Plaintiff has also asserted that the alleged

damages are in excess of the $50,000 jurisdictional limits of a Board of Arbitrators. See Id.

II.     LEGAL ARGUMENT

                 A.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        15.      Under 28 U.S.C. §1332(a), federal jurisdiction based on diversity of citizenship

requires that the amount in controversy exceed $75,000.

        31.      The amount in controversy is measured by the pecuniary value of the rights being

litigated. Hunt v. Washington Apple Advertising Commission, 432 U.S. 333, 347, 53 L. Ed. 2d

383, 97 S. Ct. 2434 (1977).




                                                   3
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 6 of 56




        32.      “The amount in controversy is not measured by the low end of an open-ended

claim, but rather by a reasonable reading of the value of the rights being litigated.” Angus v. Shiley,

Inc., 989 F.2d 142, 146 (3d Cir. 1993), citing Hunt v. Washington State Apple Advertising

Comm’n., 432 U.S. 333, 347 (1977)[emphasis added].

        33.      The Court must find that the amount in controversy requirement has been satisfied

when a reasonable jury could value the plaintiff’s losses at an amount above the jurisdictional

minimum. Id.; see also Corwin Jeep Sales & Service v. American Motors Sales Corp., 670 F. Supp.

591, 596 (M.D. Pa. 1986) (finding amount in controversy requirement met when the court could

not “find to a legal certainty that the parties' respective rights under the franchise agreement are

worth less than the jurisdictional minimum.”).

        34.      In this case, Plaintiff alleges to have suffered: “pain, injury and emotional distress”

as a result of allegedly being threatened with lethal force as a firearm was pointed at him See

Exhibit “A” at ¶¶47, 64, 67, 71.

        16.      Plaintiff further alleges that Defendants’ actions, which caused him to suffer severe

emotional distress, were malicious, intentional and, displayed with reckless disregard to the rights,

safety and well-being of the Plaintiff;” Plaintiff is also seeking punitive damages to “deter such

future similar conduct.” Id at ¶¶70, 72.

        17.      Plaintiff has sued for Assault and Battery (Count I), False Arrest and Imprisonment

(Count II), Intentional Infliction of Emotional Distress (Count III), and Negligent Supervision

(Count IV) and claims that he was targeted as a result of racial animus by Defendants See Id. at

¶¶27, 28, 30.




                                                   4
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 7 of 56




         18.     While Defendants dispute Plaintiff’s allegations, considering the damages claimed

by Plaintiff, if taken to be true, a reasonable jury could value Plaintiff’s losses at an amount in

excess of the $75,000 amount in controversy minimum.

B.       THE ADVERSE PARTIES ARE COMPLETELY DIVERSE

         19.     Pursuant to 28 U.S.C. § 1332, a matter may be removed to Federal Court based

upon the diversity of citizenship of the parties.

         20.     Complete diversity of citizenship between the parties exists when “every plaintiff

[is] of diverse state citizenship from every defendant.” In re Briscoe, 448 F.3d 201, 215 (3d Cir.

2006).

         21.     A corporation is considered to be a citizen of its state of incorporation and the state

where it has its principal place of business. 28 U.S.C. § 1332(c).

         22.     Under the “nerve center” test adopted by the United States Supreme Court, a

corporation’s principal place of business is the headquarters of the corporation, i.e. that “place

where a corporation’s officers direct, control, and coordinate the corporation’s activities.” Hertz

Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

         23.     In addition, “the citizenship of an LLC is determined by the citizenship of each of

its members.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).

         24.     Defendant, Pennsylvania CVS Pharmacy, L.L.C.’s sole member is CVS Pharmacy,

Inc. As the sole member of the LLC, the citizenship of CVS Pharmacy, Inc. (Rhode Island) is

used to determine the citizenship of Defendant, Pennsylvania CVS Pharmacy, L.L.C.

         25.     As stated above, as well as in the Complaint, Plaintiff is a resident of Pennsylvania.

         26.     At the time the Complaint was filed both Defendants, Mignucci and Buchness were

residents of Pennsylvania.



                                                    5
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 8 of 56




           27.      However, both Defendants, Mignucci and Buchness now reside in and are citizens

of states other than Pennsylvania – Florida and New Jersey, respectively.

           28.      Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a civil action filed

in state court if the federal court would have had original jurisdiction over the action.

           29.      Plaintiff filed this action in the Court of Common Pleas of Philadelphia County.

The Eastern District of Pennsylvania is the judicial district embracing Philadelphia County, the

place where the State Action was brought, and, therefore, is the proper district court to which this

case should be removed. See 28 U.S.C. §§ 144l(a), 1446(a).

           30.      If a case is not initially removable, notice of removal may be filed within 30 days

of the parties first becoming diverse. 28 U.S.C. §1446(b)(3)(allowing for removal after thirty days

after the initial pleading when “it may first be ascertained that the case is one which is or has

become removable”); Koch v. Progressive Direct Ins., CO., 2020 U.S. Dist. LEXIS 59, *3, CA no.

19-4697 (E.D. Pa. Jan. 2, 2020);

           31.      On January 28, 2020, Defendant Buchness became a resident of New Jersey,

joining Defendants, Pennsylvania CVS Pharmacy, L.L.C. (Rhode Island) and Mignucci (Florida),

as diverse defendants.

           32.      Defendants filed the instant Petition for Removal within thirty (30) days of

Defendant Buchness becoming a resident and citizen of Jew Jersey.3

           33.      As indicated above and in the Complaint, Plaintiff is a resident and citizen of

Pennsylvania.

           34.      As a result, there is complete diversity of citizenship between the Plaintiff

(Pennsylvania) and the Defendants (Florida, New Jersey, and Rhode Island).



3
    Defendant, Buchness consents to and joins in Defendants’ Petition for Removal.

                                                          6
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 9 of 56




        35.      Importantly, complete diversity of citizenship and removal has taken place within

one year of the commencement of the action. 28 U.S.C. § 1446(c)(1); Bolus v. IAT Ins. Grp., 2019

U.S. Dist. LEXIS 113316, CA no. 19-1712 (E.D. Pa. July 19, 2019).

        36.      Further, pursuant to Section 1446(a), Defendants are also filing with this Notice of

Removal copies of all process, pleadings, orders, and other papers or exhibits of every kind existing

on file in the Court of Common Pleas of Philadelphia County in this removed action.

        37.      Additionally, Defendants are filing a copy of this Petition for Removal with the

Prothonotary of the Court of Common Pleas of Philadelphia County. See 28 U.S.C. § 1446(d).

        38.      Defendants reserve the right to raise all defenses and objections in this action after

the action is removed to this Court.

III.     CONCLUSION

        39.      Therefore, with both the existence of diversity of citizenship between the parties

and the amount in controversy threshold having been satisfied, removal is proper under 28 U.S.C.

§§ 1332 and 1441.

        WHEREFORE, Defendants, Pennsylvania CVS Pharmacy, L.L.C. (i/p/a CVS Pharmacy,

Inc. –Store #460) and Brandi Christine Mignucci, respectfully request that this Honorable Court

find this case to have been properly removed and assume full jurisdiction of this matter.

                                                 POST & SCHELL, P.C.



                                                 By:
 DATED: February 5, 2021                                CHARLES W. SPITZ, ESQUIRE
                                                        JOEL H. FEIGENBAUM, ESQUIRE
                                                        Attorneys for DEFENDANTS,
                                                        Pennsylvania CVS Pharmacy, L.L.C.
                                                        (i/p/a “CVS Pharmacy, Inc. – Store #460”)
                                                        and Brandi Christine Mignucci



                                                   7
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 10 of 56




                                CERTIFICATE OF SERVICE

       JOEL H. FEIGENBAUM, ESQUIRE hereby states that a true and correct copy of the
foregoing Petition for Removal be electronically filed with the Court and served by electronic mail
upon counsel of record

                                               POST & SCHELL, P.C.



                                               By:
 DATED: February 5, 2021                             CHARLES W. SPITZ, ESQUIRE
                                                     JOEL H. FEIGENBAUM, ESQUIRE
                                                     Attorneys for DEFENDANTS,
                                                     Pennsylvania CVS Pharmacy, L.L.C.
                                                     (i/p/a “CVS Pharmacy, Inc. – Store #460”)
                                                     and Brandi Christine Mignucci




                                                8
21505665v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 11 of 56


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

THOMOAS R. SAMUEL                                 :           CIVIL ACTION
                                                  :
                       v.                         :
                                                  :           NO.
CVS PHARMACY INC. - STORE #460;                   :
DANIEL L. BUCHNESS; and,                          :
BRANDI CHRISTINE MIGNUCCI                         :

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track to
which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                  (X)

   March 24, 2020              Joel H. Feigenbaum, Esquire
Date                           Attorney-at-law
                               Attorney for Defendants

(215) 587-1138                 (215) 320-4765
Telephone                      FAX Number

E-Mail Address: jfeigenbaum@postschell.com

(Civ. 660) 10/02


21506858v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 12 of 56




                          Civil Justice Expense and Delay Reduction Plan
                         Section 1:03 - Assignment to a Management Track

    (a)          The clerk of court will assign cases to tracks (a) through (d) based on the initial
pleading.

    (b)          In all cases not appropriate for assignment by the clerk of court to tracks (a) through
(d), the plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a
case management track designation form specifying that the plaintiff believes the case requires
Standard Management or Special Management. In the event that a defendant does not agree with
the plaintiff regarding said designation, that defendant shall, with its first appearance, submit to
the clerk of court and serve on the plaintiff and all other parties, a case management track
designation form specifying the track to which that defendant believes the case should be assigned.

    (c)       The court may, on its own initiative or upon the request of any party, change the
track assignment of any case at any time.

    (d)         Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in
any case pending before that judicial officer, to direct pretrial and trial proceedings that are more
stringent than those of the Plan and that are designed to accomplish cost and delay reduction.

    (e)        Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or
the procedure for random assignment of Habeas Corpus and Social Security cases referred to
magistrate judges of the court.

                        SPECIAL MANAGEMENT CASE ASSIGNMENTS
                         (See §1.02 (e) Management Track Definitions of the
                          Civil Justice Expense and Delay Reduction Plan)

    Special Management cases will usually include that class of cases commonly referred to as
"complex litigation" as that term has been used in the Manuals for Complex Litigation. The first
manual was prepared in 1969 and the Manual for Complex Litigation Second, MCL 2d was
prepared in 1985. This term is intended to include cases that present unusual problems and require
extraordinary treatment. See §0.1 of the first manual. Cases may require special or intense
management by the court due to one or more of the following factors: (1) large number of parties;
(2) large number of claims or defenses; (3) complex factual issues; (4) large volume of evidence;
(5) problems locating or preserving evidence; (6) extensive discovery; (7) exceptionally long time
needed to prepare for disposition; (8) decision needed within an exceptionally short time; and (9)
need to decide preliminary issues before final disposition. It may include two or more related
cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests
for injunctive relief affecting the operation of large business entities; patent cases; copyright and
trademark cases; common disaster cases such as those arising from aircraft crashes or marine
disasters; actions brought by individual stockholders; stockholder's derivative and stockholder's
representative actions; class actions or potential class actions; and other civil (and criminal) cases


                                                   2
21506858v1
             Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 13 of 56




involving unusual multiplicity or complexity of factual issues. See §0.22 of the first Manual for
Complex Litigation and Manual for Complex Litigation Second, Chapter 33.




                                               3
21506858v1
                           Case 2:21-cv-00556-CMR
                                              UNITEDDocument  1 Filed
                                                    STATES DISTRICT    02/05/21 Page 14 of 56
                                                                    COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                            Thomas Samuel, 3814 Fairmount Ave., Philadelphia, PA 19104
Address of Plaintiff: ______________________________________________________________________________________________
                      Pennsylvania CVS Pharmacy, LLC, 1 CVS Dr, Woonsocket, RI, 02895
Address of Defendant: ____________________________________________________________________________________________
                                                                        Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           02/05/2021                                           Joel Feigenbaum                                                                315866
DATE: __________________________________                     __________________________________________                         _________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)
__

CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                     
                                                                                            ✔    3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 15 of 56




                     EXHIBIT A
                         Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 16 of 56
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2002009141
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 THOMAS R.. SAMUEL                                                            CVS PHARMACY, INC.

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 3814 FAIRMOUNT AVENUE                                                        101 CHESTER AVENUE
 PHILADELPHIA PA 19104                                                        YEADON PA 19050


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                              DANIEL L.. BUCHNESS

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                              1622 SOUTH 18TH STREET
                                                                              PHILADELPHIA PA 19145


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
                                                                              BRANDI C.. MAGNUCCI

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
                                                                              101 CHESTER AVENUE
                                                                              YEADON PA 19050


TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               1                                     3
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2O - PERSONAL INJURY - OTHER

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                    FEB 05 2020
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: THOMAS R. SAMUEL
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 STEPHEN T. OHANLON                                                          2 PENN CENTER
                                                                             1500 JFK BLVD
PHONE NUMBER                            FAX NUMBER                           SUITE 1410
 (267)546-9066                          none entered                         PHILADELPHIA PA 19102

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 208428                                                                      steve@ohanlonlawfirm.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 STEPHEN OHANLON                                                             Wednesday, February 05, 2020, 02:29 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
   Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 17 of 56




              IN THE COURT OF COMMON PLEAS FOR THE
                                                 Filed and Attested by the
             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA,
                                                Office of Judicial Records
                 PHILADELPHIA COUNTY: CIVIL TRIAL 05 FEB 2020 02:29 pm
                              DIVISION                  A. SILIGRINI

THOMAS R. SAMUEL                           Civil Action
3814 Fairmount Avenue
                                           February Term, 2020
Philadelphia, PA 19104
                              Plaintiff,   No.:
        v.
CVS PHARMACY, INC. - STORE # 460
101 Chester Avenue, Yeadon, PA 19050
-and-
DANIEL L. BUCHNESS
1622 South 18th Street
Philadelphia, PA 19145
-and-
BRANDI CHRISTINE MIGNUCCI
CVS Pharmacy #460
101 Chester Avenue
Yeadon, PA 19050,
                      Defendants.




                                                                    Case ID: 200200511
    Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 18 of 56




                              NOTICE TO DEFEND

                 NOTICE                                      AVISO

       You have been sued in court. If             Le han demandado a usted en la
you wish to defend against the claims set   corte.   Si usted quiere defenderse de
forth in the following pages, you must      estas demandas expuestas en las paginas
take action within twenty (20) days after   siguentes, usted tiene veinte (20) dias
this complaint and notice are served, by    de plazo a partir de la fecha de la
entering a written appearance personally    demanda y la notificacion.    Hace falta
or by attorney and filing in writing with   assentar una comparencia escrita a en
the court your defenses or objections to    persona o con un abogado y entregar a la
the claims set forth against you.     You   corte en forma escrita sus defensas o sus
are warned that if you fail to do so the    objeciones a las demandas en contra de su
case may proceed without you and a          persona. Sea avisado que si usted no se
judgment may be entered against you by      defiende, la corte tomara medidas y puede
the court without further notice for any    continuar la demanda en contra suya sin
money claimed in the complaint or for any   previo aviso o notificacion. Ademas la
other claim or relief requested by the      corte puede decidir a favor del demandate
plaintiff.     You may lose money or        y requiere que usted cumpia con todas las
property or other rights important to       provisiones de esta demanda. Usted puede
you.                                        perder dinero o sus propiedades u otros
       YOU SHOULD TAKE THIS PAPER TO YOUR   derechos importantes para usted.
LAWYER AT ONCE.    IF YOU DO NOT HAVE A            LLEVE ESTA DEMANDA A UN ABOGADO
LAWYER, GO TO OR TELEPHONE THE OFFICE SET   IMMEDIATAMENTE. SI NO TIENE ABOGADO O SI
FORTH BELOW. THIS OFFICE CAN PROVIDE YOU    NOTIENE EL DINERO SUFICIENTE DE PAGAR TAL
WITH INFORMATION ABOUT HIRING A LAWYER.     SERVICO. VAYA EN PERSONA O LLAME POR
                                            TELEFONO A LA OFICINA CUYA DIRECCION SE
      PHILADELPHIA BAR ASSOCIATION          ENCUENTRA ESCRITA ABAJO PARA A VERIGUAR
LAWYER REFERRAL and INFORMATION SERVICE     DONDE SE PUEDE CONSEGUIR ASISTENCIA
     1101 MARKET STREET, 11TH FLOOR         LEGAL.
       PHILADELPHIA, PA 19107-2911
              (215) 238-6333                      ASSOCIACION DE LICENCIADOS DE
                                                            FILADELFIA
                                              Servicio De Referencia E Informacion
                                                               Legal
                                                 1101 Market Street, 11th Floor
                                                    Filadelfia, PA 19107-2911
                                                          (215) 238-6333




                                        2
                                                                         Case ID: 200200511
    Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 19 of 56




                IN THE COURT OF COMMON PLEAS FOR THE
               FIRST JUDICIAL DISTRICT OF PENNSYLVANIA,
                   PHILADELPHIA COUNTY: CIVIL TRIAL
                                DIVISION
 THOMAS R. SAMUEL                                    Civil Action
 3814 Fairmount Avenue
                                                     February Term, 2020
 Philadelphia, PA 19104
                                    Plaintiff,       No.:
          v.
 CVS PHARMACY, INC. - STORE # 460
 101 Chester Avenue, Yeadon, PA 19050
 -and-
 DANIEL L. BUCHNESS
 1622 South 18th Street
 Philadelphia, PA 19145
 -and-
 BRANDI CHRISTINE MIGNUCCI
 CVS Pharmacy #460
 101 Chester Avenue
 Yeadon, PA 19050,
                       Defendants.

                        COMPLAINT AND JURY DEMAND

                                 CIVIL ACTION: 2O

                           Parties, Venue, and Jurisdiction

         1.    Plaintiff, Thomas Samuel (“Plaintiff”), is an adult individual residing at

3814 Fairmount Avenue Philadelphia, PA 19104.

         2.    Defendant CVS Pharmacy Inc. – Store #460, is located at 101 Chester

Avenue, Yeadon, PA 19050.

         3.    At all times relevant hereto Defendant CVS Pharmacy, Inc., owned,

operated, managed and controlled CVS Pharmacy, Inc. – Store #460.




                                             3
                                                                                    Case ID: 200200511
     Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 20 of 56




       4.      At all times relevant hereto, Defendants CVS Pharmacy, Inc., by its agents,

employees, and servants managed, controlled, possessed, operated, and maintained CVS

Pharmacy, Inc. – Store #460.

       5.      The Defendants CVS Pharmacy, Inc. – Store #460, will be referred to in

this Complaint as “CVS” and/or the “Defendant CVS.”

       6.      Defendant, Brandi Christine Mignucci (“Defendant Mignucci”), is a citizen

and resident of the Commonwealth of Pennsylvania, with a business address of CVS

Pharmacy – #460, 101 Chester Avenue, Yeadon, PA 19050.

       7.      At all times relevant hereto, Defendant Mignucci was a servant, agent,

manager, and employee of CVS and acted in the course and scope of her employment.

       8.      Defendant Daniel L. Buchness (“Defendant Buchness”), is a citizen and

resident of the Commonwealth of Pennsylvania, residing therein at 1622 South 18th Street

Philadelphia, PA 19145.

       9.      Venue is proper within this Honorable Court’s jurisdiction because the

Plaintiff is located in Philadelphia County, and the Defendants have a presence in

Philadelphia County and/or deliberately service customers from Philadelphia County, such

as the Plaintiff. The causes of action are recognized in this Commonwealth and properly

brought in the Court of Common Pleas.

                                  Factual Allegations

       10.     On or about September 19, 2019, Plaintiff went to the CVS store to shop for

some items.

       11.     The Plaintiff located the items he wished to purchase and headed to the cash

register to pay for them.



                                            4
                                                                                     Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 21 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 22 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 23 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 24 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 25 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 26 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 27 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 28 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 29 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 30 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 31 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 32 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 33 of 56




                    EXHIBIT B
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 34 of 56




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    08 MAY 2020 12:11 pm
                                                        A. SILIGRINI




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 35 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 36 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 37 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 38 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 39 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 40 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 41 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 42 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 43 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 44 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 45 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 46 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 47 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 48 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 49 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 50 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 51 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 52 of 56




                                                                 Case ID: 200200511
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 53 of 56




                    EXHIBIT C
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 54 of 56
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 55 of 56
Case 2:21-cv-00556-CMR Document 1 Filed 02/05/21 Page 56 of 56
